                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-00153-KDB-DCK

 DIANE SKINDER,

 Plaintiff,

     v.                                                    ORDER

 FEDERAL EXPRESS LONG TERM
 DISABILITY PLAN,

 Defendant.



          IN THIS MATTER Plaintiff Diane Skinder contends that Defendant Federal Express

Long Term Disability Plan (the “Plan”) violated the Employee Retirement Income Security Act

(“ERISA”) in September 2018 by terminating long-term disability benefits that she had been

receiving under the Plan since 2004. Now before the Court are the Parties’ cross Motions for

Summary Judgment, (Doc. Nos. 33, 35), on her claims. The Court has carefully considered these

motions and the Parties’ briefs and exhibits. For the reasons discussed below, the Court will DENY

Defendant’s motion and GRANT Plaintiff’s motion to the extent that she seeks to remand this

matter for a full and fair review of her claim for long term disability benefits.

                                      LEGAL STANDARD

          ERISA benefit actions are usually adjudicated on summary judgment rather than at trial.

See Vincent v. Lucent Techs., Inc., 733 F. Supp. 2d 729, 733–34 (W.D.N.C. 2010), aff'd, 440 F.

App'x 227 (4th Cir. 2011). Here, both parties have moved for summary judgment and agree this

matter is ripe for summary adjudication.

                                                      1



      Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 1 of 26
          Summary judgment may be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56. “A dispute is genuine if a reasonable jury could return a verdict for the nonmoving

party.” Jacobs v. N.C. Admin. Off. of the Cts., 780 F.3d 562, 568 (4th Cir. 2015) (internal citations

and quotations omitted). “It is axiomatic that in deciding a motion for summary judgment, a district

court is required to view the evidence in the light most favorable to the nonmovant” and to “draw

all reasonable inferences in his favor.” Harris v. Pittman, 927 F.3d 266, 272 (4th Cir. 2019)

(citing Jacobs, 780 F.3d at 568); see Smith v. Collins, 964 F.3d 266, 274 (4th Cir. 2020).

“Summary judgment cannot be granted merely because the court believes that the movant will

prevail if the action is tried on the merits.” Jacobs, 780 F.3d at 568-69 (quoting 10A Charles Alan

Wright & Arthur R. Miller et al., Federal Practice & Procedure § 2728 (3d ed.1998)). “The court

therefore cannot weigh the evidence or make credibility determinations.” Id. at 569. “When faced

with cross-motions for summary judgment, the court must review each motion separately on its

own merits to determine whether either of the parties deserves judgment as a matter of

law.’” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (citation omitted).

                             FACTS AND PROCEDURAL HISTORY

          The Plan under which Plaintiff seeks disability benefits is an employee welfare benefit

plan as described in Section 3(1) of ERISA, (29 U.S.C. § 1002(1)). The Plan was established and

is maintained by Federal Express Corporation (“FedEx”) to provide for the funding and payment

of long-term disability benefits for its employees. (AR 01260).1 Claims for benefits under the Plan



1   The Court will cite to the Administrative Record filed by the Parties, (Doc. No. 16), as “AR.”

                                                      2



        Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 2 of 26
are currently administered by Aetna Life Insurance Company (“Aetna”), FedEx’s designated

Claims Paying Administrator,2 (AR 00001, 01262 (LTD Plan § 1.1(e))), who has been delegated

discretionary fiduciary authority to determine claims and review claim decisions under the Plan.

(AR 01330 - 01342).

       FedEx employees covered by the Plan are eligible to receive disability benefits from

the Plan if they become “Disabled” as defined by the Plan. (AR 01278 (LTD Plan § 3.1))). The

Plan includes the following relevant definitions and terms:

       “Disability” or “Disabled” shall mean either an Occupational Disability or a Total
       Disability; provided, however, that a Covered Employee shall not be deemed to be
       Disabled or under a Disability unless he is, during the entire period of Disability,
       under the direct care and treatment of a Practitioner and such Disability is
       substantiated by significant objective findings which are defined as signs which are
       noted on a test or medical exam and which are considered significant anatomical,
       physiological or psychological abnormalities which can be observed apart from the
       individual’s symptoms. (AR 01264).

                                               …

       “Total Disability” shall mean the complete inability of a Covered Employee,
       because of a medically-determinable physical impairment (other than an
       impairment caused by a mental or nervous condition or a Chemical Dependency),
       to engage in any compensable employment for twenty-five hours per week for
       which he is reasonably qualified (or could reasonably become qualified) on the
       basis of his ability, education, training or experience. (AR 01273).

                                               …

       “Proof of Disability” - No Disability Benefit shall be paid under the Plan unless
       and until the Claims Paying Administrator has received an application therefor and
       information sufficient for the Claims Paying Administrator to determine pursuant

2The original Claims Paying Administrator on Plaintiff’s claim was Kemper National Services.
Kemper National Services then became part of Broadspire Services, Inc. which then became a part
of Aetna Life Insurance Company. Aetna Life Insurance Company was the Claims Paying
Administrator at the time Plaintiff’s claim was denied effective September 30, 2018. To avoid
unnecessary complication, the Court will simply refer to all the different Claims Paying
Administrators as Aetna.
                                                  3



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 3 of 26
       to the terms of the Plan that a Disability exists. Such determination shall be made
       in a fair and consistent manner for all participants in the Plan. Such information
       may, as the Claims Paying Administrator shall determine, consist of a certification
       from the Covered Employee’s attending Practitioner, in the form prescribed by the
       Claims Paying Administrator, information in the form of personal references,
       narrative reports, pathology reports, x- rays and any other medical records or other
       information as may be required by the Claims Paying Administrator. In addition,
       a Covered Employee may be required, as the Claims Paying Administrator shall
       determine, to submit continuing proof of Disability in the form of the information
       described above, as well as evidence that he continues to be under the care and
       treatment of a Practitioner during the entire period of Disability. If, in the opinion
       of the Claims Paying Administrator, the Practitioner selected by the Covered
       Employee cannot substantiate the Disability for which a claim is being made or
       benefits are being paid hereunder, such Employee may be required to submit
       himself to an examination by a Practitioner selected by the Claims Paying
       Administrator. (AR 01305-06).

       The Plan provides long-term disability benefits equal to 60% of a covered employee’s

monthly income for up to two years if the covered employee suffers from an Occupational

Disability. (AR 01268 - 01269, 01278 (Plan §§ 1.1(u), 3.1, 3.2(a))). To receive long-term

disability benefits from the Plan for longer than two years, a disabled covered employee must be

Totally Disabled, that is, she must not be able to engage in any compensable employment for

twenty-five hours per week. (AR 00465, 01273 (Plan § 1.1(gg), 3.3(b)(3)(i))).

       Plaintiff began working for FedEx on October 16, 1998 as a Senior Account Executive.

(AR 00567). Plaintiff had lumbar spine surgery in March 1999 and December 2001. In 2001,

Plaintiff stopped working due to diagnoses of postlaminectomy syndrome, degenerative disk

disease, radiculopathy, foraminal stenosis, spondylosis, and a herniated disc. (AR 00005). Other

relevant diagnoses included sciatica, failed back syndrome, chronic low back pain, bilateral

peripheral neuropathy, myofascial pain syndrome, thoracic back pain, insomnia, sacroiliitis with

sacroiliac joint dysfunction, etc. (Id). Plaintiff filed a claim for short term disability and was

approved for those benefits beginning on December 24, 2001. (Id). Plaintiff then filed a claim for
                                                 4



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 4 of 26
long term (occupational) disability benefits and was approved for those benefits beginning on June

24, 2002 based on her inability to perform her own occupation on a full-time basis. (Id).

       After two years of receiving occupational disability benefits Plaintiff applied for long term

“total disability” benefits. After initially denying her claim based on alleged “insufficient

quantitative objective physical findings” to support a determination that Plaintiff was unable to

engage in any compensable employment for a minimum of 25 hours per week, (AR 00416), Aetna

requested that Plaintiff undergo a Functional Capacity Evaluation (FCE), which she did on

November 22, 2004. The FCE found that Plaintiff “does not currently demonstrate the capabilities

to tolerate a return to Sedentary level work for an 8-hour day according to the Department of Labor

standards” (although it found she could tolerate a 4-hour workday with restrictions). Relying on

that FCE, Aetna found that Plaintiff was “totally disabled” as defined by the Plan and approved

her claim for long term disability. Thereafter, the Plan paid Plaintiff long term “total disability”

benefits from June 24, 2004 through September 30, 2018.

       During these fourteen years of long term disability benefits, Plaintiff’s physicians

consistently opined that Plaintiff would be unable to work in any occupation for a minimum of 25

hours per week. On February 16, 2011, September 30, 2011, April 18, 2012, April 15, 2013, March

19, 2014, April 14, 2015, and May 20, 2015, Plaintiff’s treating physicians opined that she was

“unable to work at any compensable employment for a minimum of twenty-five hours per week.”

(AR 00295, 00301, 00313, 00318, 00331, 00386, 00389). There are also several Physician Reports

and Medical Assessment Questionnaires in the administrative record completed by Plaintiff’s

treating physicians regarding her inability to work. (AR 00164-67, 00203-06, 00252, 00281,

00285, 00287, 00288). For example, Dr. Arnold Schwartz provided several statements on

                                                     5



      Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 5 of 26
Plaintiff’s behalf advising that “she will never return to work,” “she is disabled and will never

return to work,” “she is totally disabled,” “she continues to be disabled,” and “it is unlikely she will

ever return to work.” (AR 00115, 00196, 00198, 00251, 00275, 00280).

        More recently, Plaintiff saw doctors in Gozo, a Maltese island in the Mediterranean where

she has lived since 2017. In February 2018, Dr. N. Gatt Ellis authored a letter on Plaintiff’s behalf

which stated: “This is to certify that I have been seeing … Diane Skinder regularly in my clinic

regarding her spinal issue. She continues to be suffering from her disability as previously noted.”

(AR 0407). On October 3, 2018, Dr. Ellis wrote:

        This is to certify that I have examined Ms. Diane Skinder at my clinic several times
        during the past year in view of Low Back Pain, anxiety, and insomnia. … Her past
        medical history includes –
        Low back pain
        Recurrent Bilateral sciatica with flare ups more on the Rt.
        Postlaminectomy syndrome
        Bilateral neuropathy
                                                  ...
        She is not improving so I have referred her for Physiotherapy and to a Neurologist
        in Malta in view of her multiple complaints.
        In the meantime, she is still disabled from doing any constant job.

(AR 0408-09). On October 3, 2018, Dr. Ellis also noted that when seen on August 21, 2018,

Plaintiff’s exam was normal except Romberg’s testing was positive. Babinski was downgoing

bilaterally, tandem gait was equivocal, straight leg raise testing was normal, there was no

Pyramidal drift and power, and sensation, and reflexes in both your upper and lower extremities

were normal.

        On October 19, 2018 Aetna asked a physician associated with “Reliable Review Services,”

Dr. Gary Nudell, to review Plaintiff’s claim. The record does not reflect the genesis of Aetna’s

decision to reexamine Plaintiff’s claim for long term disability benefits and there is no evidence
                                                    6



      Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 6 of 26
that Plaintiff was informed that Aetna was conducting a reexamination, although Dr. Nudell did

speak with Dr. Ellis as part of his review.3 On October 30, 2018, Dr. Nudell issued a report of his

review of Plaintiff’s medical records4 and conversation with Dr. Ellis, concluding that “I would

opine that the available documentation does not support impairment from engaging in any

compensable employment for a minimum of 25 hours per week.” (AR 00427). Apparently based

on this report, Aetna wrote to Plaintiff on November 15, 2018 informing her that her file had been

reviewed and “it has been determined that no benefits are payable to you” on her claim for

disability benefits beyond September 30, 2018. (AR 00013-00015). Again, although the Plan had

been paying Plaintiff “total disability” benefits since 2004 without any apparent problems, Aetna

did not seek or obtain any further information from Plaintiff prior to making its decision to

terminate her benefits.

       In Aetna’s benefit termination letter, it informed Plaintiff of her right to appeal the decision

and she did so on December 5, 2018. (AR 00019). In response to Plaintiff’s appeal, Aetna, in a



3 According to Dr. Nudell, Dr. Ellis told him that she had evaluated Plaintiff over the past year for
“ongoing low back pain and a right side facial palsy.” She also said that she had referred Plaintiff
to a neurologist (she didn’t know if Plaintiff had yet been evaluated) and refilled various
prescriptions (which are not listed). When asked to comment on “functional impairment,” Dr. Ellis
purportedly said that she “does not perform functional capacity assessments” and was unable to
make specific assessment of functional restrictions / limitations. However, Dr. Nudell reported
that Dr. Ellis told him that “the claimant should likely have another MRI performed of her lumbar
spine secondary to chronic back pain” as part of that assessment. There is no evidence that Dr.
Ellis in any way recanted her then recent October 3, 2018 opinion that Plaintiff was “still disabled
from doing any constant job,” a conclusion that Dr. Nudell’s report fails to mention. Further, as
discussed below, Aetna did not request that Plaintiff obtain an MRI to document any “functional
impairment.” See AR 00423-00428.
4With the exception of one medical note from 2008, the records reviewed by Dr. Nudell were
during the period from 2011-2018 and did not include the functional assessment from 2004 on
which Aetna had relied in approving and paying Plaintiff’s claim until 2018.
                                                  7



      Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 7 of 26
letter dated December 14, 2018, advised Plaintiff that she had until December 23, 2018 to send in

any additional information pertaining to her disability claim from each of her treating providers

in support of her appeal. (AR 00410). On January 4, 2019 Plaintiff requested additional time to

respond to the termination of benefits. Aetna granted Plaintiff’s request through February 6, 2019,

noting, however, that “no further requests will be granted.” (AR 00412). On January 29, 2019,

Dr. Adrian Pace, a Malta neurologist, provided a statement on Plaintiff’s behalf. In that statement

Dr. Pace reported:

       “This is to certify that Ms. Skinder is currently under my care within the department
       of neurology at Gozo General Hospital. She is currently undergoing investigations
       and management for a number of chronic neurological issues including:

       Chronic low back pain despite two surgical procedures to her lumbar spine in 1999
       and 2001 for lumbar radiculopathy
       Neuromuscular scoliosis in her thoracic spine
       Right sided sciatic
       Painful peripheral neuropathy since 2006 (awaiting nerve conduction studies;
       presumed small fibre neuropathy in aetiology).

       She remains significantly impaired in the performance of most activities of daily
       living by her symptoms, especially her chronic pain.

(AR 00026-27). On February 22, 2019, Aetna issued a second denial letter that “superseded” (but

was substantially identical to) Aetna’s November 15 letter. (AR 00009-00012). Aetna’s February

22 letter made no mention of Dr. Pace’s most recent medical opinion and does not list his report

among the many medical records Aetna claimed to have reviewed in making its decision to

terminate benefits.

       In April and May 2019, Aetna received reports from three other “peer review” doctors

affiliated with “Reliable Review Services” who reviewed Plaintiff’s medical records and all

concluded “there is no significant objective clinical documentation that reveals a functional

                                                    8



      Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 8 of 26
impairment that would preclude the claimant from engaging in any compensable employment

for a minimum of 25 hours a week” since October 1, 2018 so Plaintiff would not be totally

disabled under the Plan’s definition. (AR 00429-00433, 00434-00444, 00445-00450, 00451-

00456, 00457-00464). These “peer review” doctors dismissed the October 2018 and January 2019

reports of Plaintiff’s treating physicians as allegedly lacking medical records substantiating a

medical exam and imaging and any “functional capacity.” (See AR 00432). Copies of these “peer

review” opinions were not contemporaneously provided to Plaintiff and she had no opportunity to

specifically respond to the reports.

       On June 14, 2019, Aetna’s Appeal Review Committee (“Committee”), without any

additional information from Plaintiff, issued a final denial letter upholding the denial of “total

disability” benefits effective October 1, 2018. (AR 0000-00003). In the letter, the Committee said

that it had considered all the submitted documentation and “noted the conclusions of the peer

physicians,” concluding that:

       The submitted clinical documentation provided no updated diagnostic studies or
       any significant measured deficits in range of motion, strength or neurological
       deficits to support a continued total disability. In summary, although you continued
       to have complaints, the submitted clinical data failed to provide any correlating
       significant objective findings to support a continued inability to engage in any
       compensable employment for a minimum of twenty-five hours per week for which
       you are reasonably qualified (or could reasonably become qualified) on the basis of
       your ability, education, training or experience effective 10/01/18.

(AR 00003).

       Finally, the June 2019 denial letter informed Plaintiff that the Committee’s decision

represented the final step of the administrative review process and of her right to bring a civil

action under Section 502(a) of ERISA. Having thus exhausted her internal appeals, Plaintiff filed


                                                    9



      Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 9 of 26
this lawsuit on November 20, 2019, seeking long term disability benefits under the total disability

provisions of the Plan. (Doc. 1).

                                           DISCUSSION

         “ERISA is a ‘comprehensive’ and ‘closely integrated regulatory system’ that is ‘designed

to promote the interests of employees and their beneficiaries in employee benefit plans.’” Gresham

v. Lumbermen's Mut. Cas. Co., 404 F.3d 253, 257–58 (4th Cir. 2005) (quoting Ingersoll-Rand Co.

v. McClendon, 498 U.S. 133, 137 (1990)). A participant or beneficiary of a plan covered

under ERISA may bring a civil action “to recover benefits due to him under the terms of his plan,

to enforce his rights under the terms of the plan, or to clarify his rights to future benefits under the

terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). The scope of judicial review in an action

challenging an administrator’s coverage determination under section 1132(a)(1)(B) turns on

whether the benefit plan vests the administrator with discretionary authority. Firestone Tire &

Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); Helton v. AT & T Inc., 709 F.3d 343, 351 (4th Cir.

2013).

         When a plan does not vest the administrator with discretionary authority, a district court

reviews the administrator’s coverage determination de novo. Helton, 709 F.3d at 351 (citing

Williams v. Metro. Life Ins. Co., 609 F.3d 622, 629 (4th Cir. 2010)). In contrast, when a plan vests

the administrator with discretionary authority to make eligibility determinations, a district court

reviews the administrator’s decision under an abuse of discretion standard. See Helton, 709 F.3d

at 351.” Wilkinson v. Sun Life & Health Ins. Co., 674 Fed. Appx. 294, 299 (4th Cir. 2017). Here,

the Parties agree that Aetna was delegated and exercises discretionary authority to determine if

Plan participants are entitled to long term disability benefits under the Plan. Therefore, it is

                                                      10



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 10 of 26
necessary to decide “only the contractual questions of whether the administrator exceeded its

power or abused its discretion because only those inquiries are relevant to whether the

administrator's decision breached the contractual provision.” Griffin v. Hartford Life & Accident

Ins. Co., 898 F.3d 371, 378 (4th Cir. 2018) (quoting Firestone, 489 U.S. at 111).

       Under the abuse of discretion standard, this Court will uphold the decision of a plan

administrator if the decision is reasonable, even if this Court would have reached a contrary

conclusion upon an independent review. See Fortier v. Principal Life Ins. Co., 66 F.3d 231, 235

(4th Cir. 2012). A decision is reasonable when the decision “is the result of a deliberate, principled

reasoning process, and is supported by substantial evidence . . . .” Helton, 709 F.3d at 351 (internal

quotation marks and citation omitted). “Substantial evidence” is defined as “evidence which a

reasoning mind would accept as sufficient to support a particular conclusion.” Carroll v. Eaton

Corp. Long Term Disability Plan, 2017 U.S. Dist. LEXIS 63689, at *18 (D.S.C. Mar. 15, 2017)

(quoting LeFebre v. Westinghouse Elec. Corp., 747 F.2d 197, 208 (4th Cir. 1984)). The

administrator's decision must “rest on good evidence and sound reasoning” and result “from a fair

and searching process.” Harrison v. Wells Fargo Bank, N.A., 773 F.3d 15, 21 (4th Cir. 2014)

(quoting Evans v. Eaton Corp. Long Term Disability Plan, 514 F.3d 315, 322–23 (4th Cir. 2008)).

       A reviewing court should also keep in mind that “what is being reviewed here is not the

findings of an agency but rather the decision of private trustees based on evidence collected by a

hearing officer employed by a private trust,” and that “those close to the trust indeed have a duty

to preserve the corpus of that trust and, accordingly, are naturally disinclined to make awards from

it.” Odle v. UMWA 1974 Pension Plan, 777 F. App'x 646, 649 (4th Cir. 2019) (quoting Maggard

v. O’Connell, 671 F.2d 568, 571 (D.C. Cir. 1982)). Although this structural conflict of interest

                                                     11



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 11 of 26
does not alter our standard of review, the presence of a such a conflict is “one factor among many

that a reviewing judge must take into account.” Williams, 609 F.3d at 631 (quoting Metro. Life Ins.

Co. v. Glenn, 554 U.S. 105 (2008)).

       Also, in evaluating whether a plan administrator abused its discretion, the Fourth Circuit

has identified the following eight nonexclusive “Booth factors”: (1) the language of the plan; (2)

the purposes and goals of the plan; (3) the adequacy of the materials considered to make the

decision and the degree to which they support it; (4) whether the fiduciary’s interpretation was

consistent with other provisions in the plan and with earlier interpretations of the plan; (5) whether

the decision making process was reasoned and principled; (6) whether the decision was consistent

with the procedural and substantive requirements of ERISA; (7) any external standard relevant to

the exercise of discretion; and (8) the fiduciary’s motives and any conflict of interest it may have.

See Booth v. Wal–Mart Stores, Inc. Assocs. Health and Welfare Plan, 201 F.3d 335, 342–43 (4th

Cir. 2000); Wilkinson, 674 Fed. Appx. at 299-300. All eight Booth factors need not be, and may

not be, relevant in a given case. Helton v. AT&T, Inc., 709 F.3d 343, 357 (4th Cir. 2013).

       As discussed further below, the Court finds that the Plan abused its discretion in

terminating Plaintiff’s long term disability benefits because the decision was not the result of a

deliberate, principled reasoning process nor supported by substantial evidence. There are two

primary reasons, either of which would independently support the Court’s decision, for this

finding. First, there were structural failures in Aetna’s consideration of Plaintiff’s claim. Aetna

initially failed to consider Plaintiff’s most recent physician’s reports in its February 22, 2019 denial

letter (after giving Plaintiff more time to provide the information it did not consider) and, even

more significantly, heavily relied on numerous new physician “peer review” reports in its final

                                                      12



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 12 of 26
ruling on Plaintiff’s appeal of the termination of benefits, which Plaintiff never received nor had

an opportunity to rebut. Second, the Court finds that consideration of the relevant Booth factors

supports Plaintiff’s position in light of the unique circumstances of this case, where the Plan

terminated Plaintiff’s benefits after 17 years based on evidence that had for many years been

sufficient to support her eligibility for benefits and without telling her – with specificity – what

medical tests and functional assessments it now required to continue providing benefits.

       The Plan’s Failure to Consider Evidence and Allow Plaintiff to Respond to Evidence

       ERISA requires that every employee benefit plan “afford a reasonable opportunity to any

participant whose claim for benefits has been denied a full and fair review by the appropriate

named fiduciary of the decision denying the claim.” 29 U.S.C. § 1133 (2008). More specifically,

the plan must “provide adequate notice in writing to any participant or beneficiary whose claim

for benefits ... has been denied, setting forth the specific reasons for such denial.” Id. A fiduciary

reviewing a denial of ERISA benefits must satisfy certain “core requirements” before its review

can be deemed “full and fair.” Hedrick v. AT&T Umbrella Benefit Plan No.1, No. 1:19-CV-971,

2021 WL 602632, at *8 (M.D.N.C. Feb. 16, 2021); Sawyer v. Potash Corp. of Saskatchewan

(Potashcorp), 417 F. Supp. 2d 730, 744 (E.D.N.C. 2006), aff'd sub nom. Sawyer v. Potash Corp.

of Saskatchewan, 223 F. App'x 217 (4th Cir. 2007). The “core requirements” set forth in the Code

of Federal Regulations implementing the statutory requirements mandate that (1) a claimant have

at least sixty days to appeal an initial denial of benefits; (2) a claimant have an opportunity to

submit written comments, documents, records, and other information relating to his claim; (3) a

claimant have reasonable access to relevant documents in the administrator's possession; and (4)

the administrator must take into account all comments, documents, records, and other information

                                                     13



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 13 of 26
submitted by the claimant. Id. (citing 29 C.F.R. § 2560.503-1(h)(2)); see also Gagliano v.

Reliance Standard Life Ins. Co., 547 F.3d 230, 235 (4th Cir. 2008).

       Aetna failed to fully satisfy these core requirements for a full and fair review. After Aetna’s

agreement in early January 2019 that Plaintiff could have another month until February 6, 2019 to

provide additional information, Plaintiff provided Aetna with a report from her Dr. Pace, her

treating neurologist, in support of her disability claim. However, in its February 22, 2019 denial

letter, which specifically states that it “supersedes the letter sent on 11/15/18,” Aetna did not

discuss Dr. Pace’s letter nor even list it among the information that had been reviewed. See AR

00010. Indeed, the denial letter falsely stated that “there are no recent … neurological exams

documented to support a disability.” 5 Id. Therefore, Aetna failed in its obligation to “take into

account all comments, documents, records, and other information submitted by the claimant.” 29

C.F.R. § 2560.503-1(h)(2).6

       Further, Plaintiff was denied reasonable access to relevant documents in the administrator's

possession. As part of the “full and fair review” which ERISA requires, the claimant must “be

given reasonable access to documents relevant to her claim.” Gagliano, 547 F.3d at 235; see 29

C.F.R. § 2560.503–1(h)(2)(iii) (providing “that a claimant shall be provided, upon request and free



5 The February 22, 2019 denial letter also incorrectly said that Plaintiff had presented no recent
records from a pain management specialist. On January 29, 2019, Plaintiff underwent a
radiofrequency pain management procedure with Dr. Marilyn Casha, which was communicated to
Aetna on February 5, 2019. See AR 00028 – 00030. Thus, like Dr. Pace’s letter, Aetna also failed
to consider Dr. Casha’s report in its decision to terminate Plaintiff’s benefits.
6 The Aetna Appeals Committee did reference Dr. Pace’s and Dr. Casha’s reports in its June 2019

letter denying Plaintiff’s appeal of the termination of her disability benefits; however, Aetna’s
failure to consider these most recent doctor reports in the first instance violated its duty under the
regulation and left Plaintiff with no notice of how Aetna viewed the reports until the matter was
already administratively concluded.
                                                     14



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 14 of 26
of charge, reasonable access to, and copies of, all documents, records, and other information

relevant to the claimant’s claim for benefits”). Under the regulations, a document, record, or other

information is considered “relevant” to a claim if it “[w]as relied upon” or “submitted, considered,

or generated in the course of making the benefit determination.” 29 C.F.R. § 2560.503–1(m)(8).

See Odle, 777 F. App'x at 650.

        This statutory requirement extends to any new grounds for adverse benefits determinations

given in final denial letters because those new grounds are effectively initial denials on the new

grounds. See Gagliano, 547 F.3d at 236. Here, after Plaintiff filed her appeal, Aetna obtained three

new “peer review” medical reports from an outside agency that it plainly relied on in denying

Plaintiff’s   appeal   but    which     Plaintiff   had    no   opportunity     to     rebut,   thereby

violating ERISA's procedural requirements.7 Procedural guidelines including the right to a full and

fair review “are at the foundation of ERISA.” Odle, 777 F. App'x at 651. Thus, as the Fourth

Circuit articulated in Gagliano, such a violation requires “remand to the plan administrator for the

‘full and fair review’ to which [plaintiff] is entitled.” Gagliano, 547 F.3d at 241.

        The Plan’s Decision Cannot be Upheld under the Booth Test

        The second independent reason supporting the Court’s conclusion that the Plan’s

termination of Plaintiff’s disability benefits was not the result of a deliberate, principled reasoning

process nor supported by substantial evidence is that the Plan’s decision cannot be upheld under

the Booth test. Again, the Booth factors that may be considered are:


7 And, this “procedural” failure had real substantive impacts. Just as one example, had Plaintiff
been aware that the peer reviewers had effectively dismissed her neurologist and pain management
doctor’s reports because they had been unable to speak with them to discuss her condition and
treatment (which was, of course, not Plaintiff’s fault) she could have made an effort to encourage
and arrange for her doctors to talk to them.
                                                    15



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 15 of 26
       (1) the language of the plan; (2) the purposes and goals of the plan; (3) the adequacy
       of the materials considered to make the decision and the degree to which they
       support it; (4) whether the fiduciary’s interpretation was consistent with other
       provisions in the plan and with earlier interpretations of the plan; (5) whether the
       decision making process was reasoned and principled; (6) whether the decision was
       consistent with the procedural and substantive requirements of ERISA; (7) any
       external standard relevant to the exercise of discretion; and (8) the fiduciary’s
       motives and any conflict of interest it may have.

Booth, 201 F.3d at 342–43. Plaintiff, but not the Defendant,8 has presented argument to the Court

regarding the Booth factors. The Court finds, consistent with Plaintiff’s position, that factors 1, 4,

and 5 are the most relevant in this case (along with factor 6, which independently requires remand

as discussed above). The Court will evaluate each of these factors in turn.

       1. The Language of the Plan

       The Plan defines “disability” as being “the complete inability of a Covered Employee,

because of a medically-determinable physical impairment … to engage in any compensable

employment for twenty-five hours per week for which he is reasonably qualified … .” (AR 01273).

While the Parties dispute the reasonableness of Aetna’s investigation of Plaintiff’s claim and

Aetna’s conclusion on whether she is disabled, the Plan’s language regarding what is a covered

“total disability” does not favor either party. However, the Plan’s language concerning “Proof of

Disability” supports Plaintiff’s argument that Aetna abused its discretion. “Proof of Disability” is

defined under the Plan, in part, as follows:

       [Information sufficient to determine if a Disability exists] may, as the Claims
       Paying Administrator shall determine, consist of a certification from the Covered
       Employee’s attending Practitioner, in the form prescribed by the Claims Paying
       Administrator, information in the form of personal references, narrative reports,
       pathology reports, x- rays and any other medical records or other information as

8 Instead of addressing the specific Booth factors, Defendant chose to broadly argue that the Plan’s
termination of Plaintiff’s long term disability benefits was reasonable and therefore should be
upheld under an abuse of discretion standard.
                                                     16



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 16 of 26
       may be required by the Claims Paying Administrator. In addition, a Covered
       Employee may be required, as the Claims Paying Administrator shall
       determine, to submit continuing proof of Disability in the form of the
       information described above, as well as evidence that he continues to be under
       the care and treatment of a Practitioner during the entire period of Disability. If, in
       the opinion of the Claims Paying Administrator, the Practitioner selected by
       the Covered Employee cannot substantiate the Disability for which a claim is
       being made or benefits are being paid hereunder, such Employee may be
       required to submit himself to an examination by a Practitioner selected by the
       Claims Paying Administrator.

(AR 1305-06) (emphasis added). Having received long term disability benefits for many years,

Plaintiff plainly had satisfied her initial obligation to establish her entitlement to benefits. So,

according to the Plan, it was up to Aetna to require “continuing proof of Disability” in the form

determined by Aetna and, if Aetna believed Plaintiff had not substantiated her claim, then Aetna

could require her to submit herself to an examination. While the Court does not find that this Plan

language necessarily requires Aetna to ask a claimant to undergo a physical examination prior to

terminating benefits in all circumstances,9 the language does require that Aetna tell a claimant

what information must be produced to continue to receive benefits. Thus, particularly in

circumstances such as this one where Aetna used evidence that had previously supported

continuing benefits to now terminate those same benefits, it was incumbent on Aetna to tell

Plaintiff – with specificity and in advance of the termination of her benefits – what information

she was required to provide to maintain her benefits. Accordingly, Aetna’s termination of

Plaintiff’s benefits on November 15, 2018 without prior notice is inconsistent with the Plan

language. Therefore, the first Booth factor favors Plaintiff.


9However,   the Plan language does strongly suggest that Aetna should require a physical
examination when it cannot substantiate a disability claim, at least where, as here, the primary
purported reason for the denial of benefits is the absence of physical exam findings. Thus, this is
an additional reason why the Plan language supports Plaintiff’s position.
                                                     17



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 17 of 26
       2. The Purpose and Goals of the Plan

       While it is not a primary factor in the Court’s analysis, the Court does note that the second

Booth factor – the purpose and goals of the Plan – favors the Plaintiff. Through the Plan, FedEx

intended to provide a financial safety net for its employees who suffer a disabling illness and are

unable to continue working. Plaintiff was an employee in good standing and, as acknowledged by

the Plan for 17 years, became disabled and unable to perform either her prior occupation or any

occupation for a minimum of 25 hours per week. Thus, providing long term disability benefits to

Plaintiff, assuming she continues to be unable to work, fulfills the purposes and goals of the Plan.

       4. Whether Aetna’s Interpretation was Consistent with Other Provisions in the Plan and
       with Earlier Interpretation of the Plan

       The fourth Booth factor is whether the fiduciary’s interpretation was consistent with other

provisions in the Plan and with earlier interpretations of the Plan. As discussed above, the Court

finds that Aetna’s initial termination was not fully consistent with the terms of the Plan related to

substantiating her claim and allowing Aetna to require Plaintiff to be examined. Also, Plaintiff

contends that Aetna’s decision to terminate Plaintiff’s disability benefits without requesting that

she undergo an updated FCE (or a physical examination by an Aetna selected doctor) was not

consistent with Defendant’s earlier interpretation of the plan. The Court agrees.

       Earlier in the life of Plaintiff’s claim, the Claims Paying Administrator was faced with a

similar situation. As in 2018-2019, Plaintiff’s disability claim was denied in June 2004 purportedly

based on the lack of objective medical evidence. The reviewing physician in 2004 noted “[t]here

are no studies performed,” “there was no FCE performed,” and “there are insufficient quantitative

objective physical findings.” AR 00416. In order to obtain that objective evidence, Defendant

requested that Plaintiff undergo an FCE, which she did. The results of that FCE demonstrated that
                                                   18



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 18 of 26
Plaintiff was disabled from performing any work for minimum of 25 hours per week and thus

entitled to disability benefits under the Plan. In contrast, when Aetna had the same situation in

2018-2019 (its “peer review” doctors opining that Plaintiff had presented insufficient “objective”

evidence of disability), Aetna did not interpret the plan to request that Plaintiff undergo an FCE or

an MRI as suggested by Dr. Ellis. Instead, Aetna simply terminated her benefits and denied her

appeal. Therefore, Aetna applied the terms of the plan differently in 2004 than in 2018-19 and the

fourth Booth factor thus favors the Plaintiff.

       5. Did the Plan Make a Reasoned and Principled Decision?

       The fifth Booth factor explores whether a fiduciary's decision-making process was

reasoned and principled. Plaintiff argues that Aetna’s process failed to meet this standard because

the medical evidence in the record – both before and after the termination of her benefits as of

September 30, 2018 – reflected the near universal conclusion of her internists and neurologists that

she was disabled to the point that she could not work at least 25 hours a week. “A fiduciary that

glosses over an analysis that would direct an award[,] in favor of an analysis that would support

denial of benefits[,] does not engage in a principled and reasoned decision making process.” L.B.

ex rel. Brock v. United Behav. Health, Inc., 47 F. Supp. 3d 349, 360 (W.D.N.C. 2014); see also

Thomas v. Alcoa Inc., No. CIV.A.RDB-07-1670, 2008 WL 4164156, at *11 (D. Md. Sept. 5, 2008)

(finding that plan fiduciaries abused their discretion in terminating benefits without seeking

independent testing where claimant “was examined by four treating physicians over a prolonged

period of time who consistently certified that he was totally disabled”).10


10 As in this case, the plan in Thomas specifically permitted the defendant to require such testing
at its option. While independent examinations are not required, they are common in ERISA cases,

                                                     19



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 19 of 26
       In response, Defendant relies on the reports of its “peer review” physicians who concluded

that Plaintiff had failed to submit sufficient “objective findings” to support a continued inability

to engage in compensable employment and other medical evidence from 2015 and earlier which it

argues shows that Plaintiff can work at least 25 hours a week. In sum, Defendant argues that it was

up to Plaintiff to prove she was disabled with more specific medical evidence than she presented

and thus it was reasonable for Aetna to terminate her disability benefits without requesting

additional examinations to actually determine if she remained unable to work (as Aetna agreed

that she had for the past 17 years).

       “A reversal of a decision of disability may warrant significant skepticism when substantial

evidence does not support the conclusion that the disability has ceased.” Thomas, 2008 WL

4164156, at *10 (citing Adelson v. GTE Corp., 790 F. Supp. 1265, 1273 (D. Md. 1992)). While

the Fourth Circuit does not require a plan to show a change in condition in order to deny a claim

for disability benefits, a denial without “new medical information to justify that decision [should

be treated with] significant skepticism.” Anderson v. Reliance Std. Life Ins. Co., 2013 U.S. Dist.

LEXIS 41009, *27-*28. Most relevant here, an inconsistent review process may indicate an abuse

of discretion. See Thomas, 2008 WL 4164156, at *12.

       In Harrison v. Wells Fargo Bank, N.A., 773 F.3d 15, 21-23 (4th Cir. 2014), the Fourth

Circuit addressed similar circumstances as are presented here, finding that the plan fiduciaries

abused their discretion in failing to seek additional medical information where “the record did not

refute [claimant’s] claim of disability.” The court stated:


and courts are wary of conflicted administrators who deny benefits without utilizing them. See,
e.g., Laser v. Provident Life & Accident Ins. Co., 211 F. Supp.2d 645, 649–50 (D. Md.
2002); Watson v. UnumProvident Corp., 185 F. Supp.2d 579, 581–82 (D. Md. 2002)
                                                  20



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 20 of 26
                While the primary responsibility for providing medical proof of disability
       undoubtedly rests with the claimant, a plan administrator cannot be willfully blind
       to medical information that may confirm the beneficiary's theory of disability where
       there is no evidence in the record to refute that theory. See Gaither v. Aetna Life
       Ins. Co., 394 F.3d 792, 807 (10th Cir. 2004). ERISA does not envision that the
       claims process will mirror an adversarial proceeding where “the [claimant] bear[s]
       almost all of the responsibility for compiling the record, and the [fiduciary] bears
       little or no responsibility to seek clarification when the evidence suggests the
       possibility of a legitimate claim.” Id. Rather, the law anticipates, where necessary,
       some back and forth between administrator and beneficiary.

                An administrator is also “required to use a deliberate, principled reasoning
       process and to support its decision with substantial evidence.” McKoy v. Int'l Paper
       Co., 488 F.3d 221, 223 (4th Cir. 2007). A complete record is necessary to make a
       reasoned decision, which must “rest on good evidence and sound reasoning; and ...
       result from a fair and searching process.” Evans, 514 F.3d at 322–23. A searching
       process does not permit a plan administrator to shut his eyes to the most evident
       and accessible sources of information that might support a successful claim. As the
       Tenth Circuit explained, “[a]n ERISA fiduciary presented with a claim that a little
       more evidence may prove valid should seek to get to the truth of the
       matter.” Gaither, 394 F.3d at 808.


Id. at 21. This Court finds that the reasoning in Harrison is equally applicable here. The long

history of Plaintiff’s medical treatment establishes that her treating physicians consistently held

the opinion that she was “disabled from performing any constant job” and “remained significantly

impaired in the performance of most activities of daily living.” See AR 00027, 00409. In light of

that record, Aetna’s failure to make more of an effort “to get to the truth of the matter” undermines

Defendant’s claim that it used a deliberate, principled reasoning process. 11 See Wilkinson v. Sun


11While the record does reflect that Aetna’s “peer review” physicians attempted to communicate
with Plaintiff’s overseas doctors, Aetna never informed Plaintiff (until it was too late to do
anything about it other than file this action) that her doctors had not responded to requests for
information nor did it request the MRI that Dr. Ellis suggested should be performed to assess
Plaintiff’s functional limitations. “It is not asking too much that, in the course of a ‘full and fair
review,’ see 29 U.S.C. § 1133, administrators notify a claimant of specific information that they
were aware was missing and that was material to the success of the claim.” Harrison, 773 F.3d at
21.
                                                       21



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 21 of 26
Life & Health Ins. Co., 674 F. App'x 294 (4th Cir. 2017) (finding that plan administrator cannot

ignore “readily available” information that is needed for review of a claim for benefits); Thomas,

2008 WL 4164156, at *10-*12.

       Finally, the evidence repeatedly argued by Defendant as establishing that Plaintiff’s

physicians believed she could work is not only unpersuasive but further undermines the credibility

of Defendant’s reexamination of Plaintiff’s benefit claims. In its opening brief in support of its

motion, Defendant argued that “in November 2015, Dr. Adam Shapiro, Plaintiff’s long time

healthcare provider, responded to Aetna’s request for updated medical information and advised

that Plaintiff could work any compensable employment for a minimum of twenty-five (25) hours

per week.” Doc. No. 36 at 6-7 (emphasis in original). However, Dr. Shapiro did not treat Plaintiff

for the medical issues that caused her disability. Instead, Dr. Shapiro is a podiatrist who saw

Plaintiff for a foot issue that appears to be completely irrelevant to the issues before the Court. See

AR 00399.

       And, Defendant only compounded this misrepresentation in its reply brief when it again

told the court that “Plaintiff’s own providers felt she was capable of working at least twenty-five

(25) hours per week, including Dr. Binit Shah and Dr. Schwartz, who both treated Plaintiff for her

back pain.” Doc. 42 at 4-5. With respect to Dr. Schwartz, although he did opine in February 2009

that Plaintiff could do sedentary work with restrictions, AR 00285, the record reflects that by July

2009 he believed that “Patient is totally disabled” and could not work a minimum of 25 hour a

week at any occupation (a conclusion he repeated in September 2009). AR 00287-00288.

       As for Dr. Shah, he saw Plaintiff only once in 2012 to consider “alternative treatments”

(spinal cord stimulation) that might be available to her. He later completed a form from Aetna,

                                                      22



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 22 of 26
checking a box that said that Plaintiff could work for “minimum of twenty-five hours a week (i.e.

sedentary job for 25 hours a week).” AR 00307. Given the very limited circumstances of Dr.

Shah’s relationship with Plaintiff in 2012 and the fact that Aetna continued to pay benefits to

Plaintiff for more than six years after receiving Dr. Shah’s form (perhaps because all her other

doctors said she was totally disabled) this evidence also could not be a reasoned or principled

ground to terminate Plaintiff’s disability benefits.

       Further, Defendant argues that “… Lakeside Family Physicians, changed their opinion[] as

to Plaintiff’s inability to work and informed Aetna that Plaintiff, in fact, could work any

compensable employment for a minimum of twenty-five (25) hours per week and that they had no

records substantiating her continued need to be out of work.” Doc. No. 40 at 10. The referenced

May 2015 communication from Lakeside Family Physicians in response to Aetna’s form request

for documents states as follows:

       We will not be completing this claim or info. We have no medical records
       substantiating her continued need to be out of work. Please send this to her
       neurologist [and] pain management physicians for completion. They have the most
       appropriate info that you need.

(AR 0388). This response (to the extent a 2015 communication has relevance to a 2018-2019

termination of benefits) does not establish that Plaintiff’s doctor at Lakeside Family Physicians

believed she could work. In fact, Dr. Barbara Meyer opined – in the page of the record immediately

preceding the pages cited by Defendant – that Plaintiff was unable to work at any compensable

employment for a minimum of 25 hours a week. AR 00386. Instead, this brief note appears to

indicate that because the Lakeside practice was not planning any future office visits with Plaintiff,

id., that it would be best for Aetna to send the request to Plaintiff’s neurologist and pain


                                                       23



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 23 of 26
management physician who would possess “the most appropriate info that you need” to evaluate

any “continued” need to be out of work. AR 00387 – 00388.12

       Therefore, the Court finds that Defendant failed to engage in a reasonable and principled

decision process and the fifth Booth factor, as with the others discussed above, supports Plaintiff.

Accordingly, in summary, after considering the relevant Booth factors and Fourth Circuit

precedent, the Court concludes that Defendant abused its discretion in terminating Plaintiff’s long

term disability benefits without a full and fair review of her claim.

       Remand is the Appropriate Remedy

       Having determined that Defendant abused its discretion in terminating Plaintiff’s disability

benefits, “the Court must [now] decide what the appropriate remedy is—whether to remand to the

administrator or directly grant benefits.” Montero v. Bank of Am. Long-Term Disability Plan, No.

315CV00519RJCDSC, 2016 WL 7444957 at *6 (W.D.N.C. Dec. 27, 2016). While the Fourth

Circuit has indicated that “remand should be used sparingly,” Berry v. Ciba-Geigy Corp., 761 F.2d

1003, 1008 (4th Cir. 1985), “where a court believes that an administrator lacked adequate evidence

in making its determination, the appropriate remedy is to remand the case to the

administrator.” Sapp v. Liberty Life Assurance Co. of Bos., 210 F. Supp. 3d 846, 855 (E.D. Va.

2016). “Remand is most appropriate ‘where the plan itself commits the trustees to consider

relevant information which they failed to consider or where [the] decision involves records that

were readily available and records that trustees had agreed that they would verify.’” Elliott v. Sara



12 The Court views Defendant’s counsel’s multiple misrepresentations discussed above as a very
serious matter and a likely breach of their duty of candor to the Court. In the event that this matter
returns to the Court after the remand ordered below, the Court may require counsel to show cause
why their pro hac vice admission should not be revoked or sanctions should not be imposed.
                                                     24



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 24 of 26
Lee Corp., 190 F.3d 601, 609 (4th Cir. 1999) (quoting Berry, 761 F.2d at 1008). As discussed at

length above, the primary obstacles to a full and fair review of the Plan’s termination of Plaintiff’s

disability benefits are the absence of an updated FCE, an MRI and communications with two of

Plaintiff’s overseas medical providers. Accordingly, this matter should be remanded to the Plan

for a full and fair review of Plaintiff’s claim for disability benefits after she has a reasonable

opportunity13 to provide this information and respond to the new information included in Aetna’s

denial of her earlier appeal of the termination of her benefits.




13This “reasonable opportunity” must, of course, take into account the ongoing medical and travel
disruptions and restrictions associated with the Covid-19 pandemic.
                                                    25



     Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 25 of 26
                                       ORDER

 NOW THEREFORE IT IS ORDERED THAT:

    1. Defendant’s Motion for Summary Judgment (Doc. No. 35) is DENIED;

    2. Plaintiff’s Motion for Summary Judgment (Doc. No. 33) is GRANTED to the

       extent it seeks a remand to the Plan; and

    3. This matter is REMANDED to the Defendant for further proceedings in

       accordance with this Order, including, but not limited to, a full and fair review of

       Plaintiff’s claim for long term disability following a reasonable opportunity for

       Plaintiff to respond to all of the information being considered by Defendant and its

       Claims Paying Administrator (Aetna) and provide an MRI, functional assessment

       and other relevant materials.

 SO ORDERED ADJUDGED AND DECREED.



                             Signed: April 12, 2021




                                             26



Case 5:19-cv-00153-KDB-DCK Document 43 Filed 04/12/21 Page 26 of 26
